1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ANTHONY CAGLIA,                                    )   Case No.: 1:19-cv-1376- JLT
                                                        )
12                  Plaintiff,                          )   ORDER DISMISSING THE FIRST
                                                        )   AMENDED COMPLAINT WITH LEAVE
13          v.                                          )
                                                        )
                                                            TO AMEND
14   ANDREW SAUL,
     Commissioner of Social Security,                   )
15                                                      )
                    Defendant.                          )
16
17          Anthony Caglia seeks to proceed with an action for judicial review of the administrative

18   decision denying an application for Social Security benefits. Because it is unclear whether Plaintiff has

19   exhausted administrative remedies prior to filing this action, the first amended complaint is

20   DISMISSED with leave to amend.

21   I.     Screening Requirement

22          When an individual is proceeding in forma pauperis, the Court is required to review the

23   complaint, and shall dismiss the case at any time if the Court determines that the allegation of poverty

24   is untrue, or the action or appeal is “frivolous, malicious or fails to state a claim on which relief may

25   be granted; or . . . seeks monetary relief against a defendant who is immune from such relief.” 28

26   U.S.C. 1915(e)(2). In addition, the Court may dismiss an action sua sponte if it lacks jurisdiction over

27   the matter. Fielder v. Clark, 714 F.2d 77, 78-79 (9th Cir. 1983).

28          The Court must screen the Second Amended Complaint because the amended complaint

                                                            1
1    supersedes the previously filed complaint. See Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

2    1997); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

3    II.     Pleading Standards

4            General rules for pleading complaints are governed by the Federal Rules of Civil Procedure. A

5    pleading must include a statement affirming the court’s jurisdiction, “a short and plain statement of the

6    claim showing the pleader is entitled to relief; and . . . a demand for the relief sought, which may

7    include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a).

8            A complaint must give fair notice and state the elements of the plaintiff’s claim in a plain and

9    succinct manner. Jones v. Cmty Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). The

10   purpose of the complaint is to give the defendant fair notice of the claims against him, and the grounds

11   upon which the complaint stands. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). The

12   Supreme Court noted,

13           Rule 8 does not require detailed factual allegations, but it demands more than an
             unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
14           labels and conclusions or a formulaic recitation of the elements of a cause of action will
             not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
15           factual enhancement.

16   Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (internal quotation marks and citations omitted). Vague

17   and conclusory allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d 266,

18   268 (9th Cir. 1982). The Court clarified further,

19           [A] complaint must contain sufficient factual matter, accepted as true, to “state a claim
             to relief that is plausible on its face.” [Citation]. A claim has facial plausibility when
20           the plaintiff pleads factual content that allows the court to draw the reasonable
             inference that the defendant is liable for the misconduct alleged. [Citation]. The
21           plausibility standard is not akin to a “probability requirement,” but it asks for more than
             a sheer possibility that a defendant has acted unlawfully. [Citation]. Where a complaint
22           pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of
             the line between possibility and plausibility of ‘entitlement to relief.’
23
24   Iqbal, 556 U.S. at 679 (citations omitted). When factual allegations are well-pled, a court should

25   assume their truth and determine whether the facts would make the plaintiff entitled to relief; legal

26   conclusions are not entitled to the same assumption of truth. Id. The Court may grant leave to amend a

27   complaint to the extent deficiencies of the complaint can be cured by an amendment. Lopez v. Smith,

28   203 F.3d 1122, 1127-28 (9th Cir. 2000) (en banc).

                                                           2
1    III.    Jurisdiction and the Statute of Limitations

2            Plaintiff seeks review of a decision by the Commissioner of Social Security denying disability

3    benefits. (Doc. 1) The Court would have jurisdiction pursuant to 42 U.S.C. § 405(g), which provides

4    in relevant part:

5            Any individual, after any final decision of the Commissioner made after a hearing to
             which he was a party, irrespective of the amount in controversy, may obtain a review of
6            such decision by a civil action commenced within sixty days after the mailing to him of
             such decision or within such further time as the Commissioner may allow. Such action
7
             shall be brought in the district court of the United States for the judicial district in
8            which the plaintiff resides, or has his principal place of business . . . The court shall
             have power to enter, upon the pleadings and transcript of the record, a judgment
9            affirming, modifying, or reversing the decision of the Commissioner of Social Security,
             with or without remanding the cause for a rehearing.
10
11   Id..
12           Except as provided by statute, “[n]o findings of fact or decision of the Commissioner shall be
13   reviewed by any person, tribunal, or governmental agency.” 42 U.S.C. § 405(h). The Supreme Court
14   noted the purpose of the legislation was “to forestall repetitive or belated litigation of stale eligibility
15   claims.” Califano v. Sanders, 430 U.S. 99, 108 (1977). Thus the regulations operate as a statute of
16   limitations a claimant to appeal a final decision of the Commissioner. Bowen v. City of New York, 476
17   U.S. 467, 479 (1986); Matthews v. Eldridge, 424 U.S. 319, 328 n. 9 (1976)). Because the time limit is
18   “a condition on the waiver of sovereign immunity,” it “must be strictly construed.” Id.
19           Previously, Plaintiff alleged he received notice that the decision of the administrative law judge
20   was final on September 2, 2019. (Doc. 1 at 3) However, it was unclear whether the administrative
21   law judge issued a decision on this date, or if the Appeals Council denied a request for review of the
22   decision on this date. (See id.) Notably, Plaintiff had identified he Appeals Council as the defendant
23   in this action, and it is unclear whether he has, in fact, exhausted his administrative remedies before
24   filing the complaint before this Court. Without additional information, the Court is unable to
25   determine whether Plaintiff’s request for review is ripe, or whether he has exhausted his administrative
26   remedy. Consquently, the information provided is insuffient to determine that the request for judicial
27   review is proper and timely under Section 405(g).
28   ///
                                                           3
1    IV.      Leave to Amend the Complaint

2             If the Court determines that a complaint fails to state a claim, leave to amend should be granted

3    to the extent that the deficiencies of the complaint can be cured by amendment. Lopez v. Smith, 203

4    F.3d 1122, 1130 (9th Cir. 2000) (en banc). A complaint, or a portion thereof, should only be dismissed

5    for failure to state a claim upon which relief may be granted if it appears beyond doubt that the plaintiff

6    can prove no set of facts, consistent with the allegations, in support of the claim or claims that would

7    entitle him to relief. See Hishon v. King & Spalding, 467 U.S. 69, 73 (1984) (citation omitted).

8             Here the Court cannot find with certainty that Plaintiff cannot allege facts supporting a

9    determination that the request for review is timely and the Court has jurisdiction over the matter. The

10   Court will grant Plaintiff leave to amend the complaint to cure the deficiencies of this complaint.

11   Plaintif SHALL provide information regarding whether or not he exhausted his administrative remedies

12   before the Appeals Council. Failure to cure the deficiencies will result in a recommendation that the

13   matter be dismissed. The amended complaint must bear the docket number assigned this case and must

14   be labeled “First Amended Complaint.” In addition, the amended complaint SHALL identify the

15   proper defendant, the Commissioner of Social Security, as provided in 20 C.F.R. § 422.210(d).

16   Accordingly, the Court ORDERS:

17            1.     Plaintiff’s first amended complaint is DISMISSED with leave to amend; and

18            2.     Plaintiff SHALL file an amended complaint within 30 days from the date of service of

19                   this order to file an amended complaint that complies with the requirements of the

20                   pertinent substantive law, the Federal Rules of Civil Procedure, and the Local Rules of

21                   Practice.

22
23   IT IS SO ORDERED.

24         Dated:   December 16, 2019                           /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          4
